DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.


Allowable Subject Matter
3.	Claims 1-10 are allowed.
4.        The following is an examiner’s statement of reasons for allowance:
 With respect to claims 1 and 5, the closest prior art record, Molne (US 5,999,811) teaches a mobile device comprising: a display; a memory; at least one processor; and executable instructions stored in the memory, the executable instructions, when executed by the at least one processor, (i) cause the mobile device to communicate over a cellular network with one or more remote servers to receive mobile network carrier option data for the mobile device, wherein the one or more 
However, Molne alone or in combination fails teaches or fairly suggest;
(ii) display on the display, based on the received mobile network carrier option data, a user interface for enabling a user of the mobile device to select a mobile network carrier from among a plurality of mobile network carriers that are available to provide wireless service for the mobile device; and (iii) in response to a selection, by the user of the mobile device from the user interface, of mobile network carrier from the plurality of mobile network carriers, cause the mobile device to be activated for use with the selected mobile network carrier and enable access by the mobile device of wireless communication services provided by the selected mobile network carrier for a service plan offered by the selected mobile network carrier.

Dependent claims 2-4, and 6-10 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641